14‐1994‐pr                                                                 
Gonzalez v. United States 




                                        In the
             United States Court of Appeals
                             for the Second Circuit
                                                  
 
                                AUGUST TERM 2014 
                                 No. 14‐1994‐pr 
 
                               EFRAIN GONZALEZ, JR., 
                                Petitioner‐Appellant, 
 
                                          v. 
 
                       UNITED STATES OF AMERICA, 
                           Respondent‐Appellee. 
                                             
                                     
              On Appeal from the United States District Court 
                  for the Southern District of New York 
                                             
 
                              SUBMITTED: JUNE 22, 2015 
                               DECIDED: JULY 2, 2015 
                                                 
 
Before: CABRANES, POOLER, and CHIN, Circuit Judges. 
                                       
 
      This  appeal  presents  an  unsettled  question  regarding 
restitution orders and the one‐year limitations period for a 28 U.S.C. 
§ 2255  motion:  Does  the  limitations  period  begin  to  run  with  an 
order  affirming  a  conviction  and  sentence  but  remanding  for 
recalculation  of  restitution,  or  does  it  begin  to  run  only  after  the 
district court enters a revised restitution order on remand?   

       We  hold  that  the  limitations  period  begins  to  run  only  when 
the  revised  restitution  order  becomes  final.    Accordingly,  the  May 
19,  2014  order  of  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (William  H.  Pauley  III,  Judge)  is  VACATED 
and  the  cause  is  REMANDED  for  further  proceedings  consistent 
with this opinion. 

                                              
                                       
                            Efrain Gonzalez, Jr., pro se, Care of Federal 
                            Correctional  Institution,  Fort  Dix,  NJ, 
                            Petitioner‐Appellant. 
                             
                            Michael  A.  Levy,  Assistant  United  States 
                            Attorney,  for  Preet  Bharara,  United  States 
                            Attorney  for  the  Southern  District  of  New 
                            York, New York, NY, Respondent‐Appellee. 
                             
                                              
 
PER CURIAM: 

       This  appeal  presents  an  unsettled  question  regarding 
restitution orders and the one‐year limitations period for a 28 U.S.C. 
§ 2255  motion:  Does  the  limitations  period  begin  to  run  with  an 
order  affirming  a  conviction  and  sentence  but  remanding  for 




                                       2 
recalculation  of  restitution,  or  does  it  begin  to  run  only  after  the 
district court enters a revised restitution order on remand?   

       We  hold  that  the  limitations  period  begins  to  run  only  when 
the  revised  restitution  order  becomes  final.    Accordingly,  the  May 
19,  2014  order  of  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (William  H.  Pauley  III,  Judge)  is  VACATED 
and  the  cause  is  REMANDED  for  further  proceedings  consistent 
with this opinion. 

        

                             BACKGROUND 

       Pro  se  appellant  Efrain  Gonzalez,  Jr.  is  a  former  New  York 
State senator who represented a district in the Bronx.  He also served 
on  the  board  of  the  West  Bronx  Neighborhood  Association 
(“WBNA”), a Bronx charity.  Gonzalez was accused of using WBNA 
funds  for  his  personal  use,  including  vacations,  rent,  jewelry,  and 
baseball  tickets.    On  May  8,  2009,  Gonzalez  pleaded  guilty  to  two 
counts  of  fraud  and  two  conspiracy  counts.    On  May  25,  2010,  the 
District  Court  sentenced  him  principally  to  seven  years’ 
imprisonment and ordered restitution, with the exact amount to be 
determined  at  a  later  date  by  the  District  Court.    Gonzalez  filed  a 
timely  notice  of  appeal  on  June  2,  2010.  After  receiving  further 
submissions from the parties on the restitution question, the District 
Court,  on  August  23,  2010,  entered  a  separate  order  directing 
Gonzalez to pay $122,775 in restitution to WBNA’s donors.   




                                       3 
       On August 27, 2010, Gonzalez amended his notice of appeal to 
challenge  the  restitution  order  entered  four  days  earlier.    We 
affirmed  the  conviction  and  sentence,  but  vacated  the  restitution 
order.1  We  determined  that  the  restitution  amount  of  $122,775 
overstated  the  losses  to  WBNA’s  donors  because  the  donors  had 
received some value for their donations, and we remanded the cause 
so  that  the  District  Court  could  determine  the  true  extent  of  the 
victims’  losses  and  order  restitution  in  that  revised  amount.2    Our 
decision  was  issued  on  July  22,  2011  (the  “July  2011  Decision”).  
Gonzalez did not seek a writ of certiorari. 

       On  remand,  the  parties  agreed  to  a  25  percent  discount  to 
account  for  the  benefits  WBNA’s  donors  received.    On  March  6, 
2013,  the District  Court  entered a revised  order requiring Gonzalez 
to  pay  $92,081.25  in  restitution  (the  “March  2013  Order”).    He  did 
not appeal that order.  Instead, on September 4, 2013, Gonzalez filed 
a  § 2255  motion  asserting  that  the  Government  had  threatened  a 
witness  to  prevent  him  from  testifying  for  Gonzalez.    The  District 
Court  dismissed  the  § 2255  motion  as  time  barred  under  the  one‐
year  limitations  period  set  out  in  the  Antiterrorism  and  Effective 
Death  Penalty  Act  of  1996  (“AEDPA”),  codified  at  28  U.S.C. 
§ 2255(f).  Specifically,  the  District  Court  rejected  Gonzalez’s 
argument that the AEDPA limitations period began after the March 
2013 Order—when the District Court’s revised restitution order was 

       1    United States v. Gonzalez, 647 F.3d 41, 43‐44 (2d Cir. 2011).   
       2    Id. at 65‐67. 




                                           4 
entered—and instead held that it started to run on October 20, 2011, 
90  days3  after  the  July  2011  Decision,  when  this  Court  affirmed  his 
conviction.  

       This  appeal  followed.    We  granted  a  certificate  of 
appealability  on  the  issue  of  “whether  the  district  court  erred  in 
determining that [Gonzalez’s] 28 U.S.C. § 2255 motion was untimely 
where  it  was  filed  within  one  year  of  the  revised  restitution  order 
entered in March 2013.”   

                               DISCUSSION 

       We  consider  de  novo  questions  arising  under  AEDPA’s 
requirement  that  a  §  2255  motion  be  filed  within  one  year  of  “the 
date on which the judgment of conviction becomes final.”4  

       If  the  AEDPA  clock  started  to  run  when  this  Court  affirmed 
the conviction and the non‐restitution aspects of the sentence in the 
July  2011  Decision,  then  Gonzalez’s  §  2255  motion  of  September  4, 
2013  would  be  time  barred.    Where  a  defendant  does  not  seek 
Supreme Court review, a conviction becomes final when the time to 
seek  such  review  expires,  90  days  from  the  order  affirming  the 

       3 See Clay v. United States, 537 U.S. 522, 525 (2003) (“[A] judgment of 
conviction becomes final when the time expires for filing a petition for 
certiorari contesting the appellate courtʹs affirmation of the conviction.”); 
Sup. Ct. R. 13(1) (establishing ninety‐day period for filing petition for writ 
of certiorari). 
        28 U.S.C. § 2255(f)(1); see Scanio v. United States, 37 F.3d 858, 859‐
       4

860 (2d Cir. 1994).  




                                       5 
conviction.5       Here, the  time to  seek  a writ  of  certiorari  expired  on 
October 20, 2011, 90 days after the July 2011 Decision.  If Gonzalez’s 
conviction  became  final  then—as  the  District  Court  held—the 
AEDPA limitations period ended on October 22, 2012 and his § 2255 
motion filed in September 2013 was untimely. 

       Gonzalez  urges  us  to  conclude  that  the  AEDPA  limitations 
period  began  to  run  only  with  the  March  2013  Order.    More 
precisely, under this position, the limitations period began to run on 
March 20, 2013, when the time for Gonzalez to file a direct appeal of 
the revised restitution order expired.6  We agree for three reasons. 

                           I.     Amended Judgments 

       First, where a criminal judgment is vacated and remanded for 
substantive  proceedings,  the  amended  judgment  is  attackable  in 
habeas  proceedings.    This  posture  often  arises  in  the  context  of 
successive habeas petitions or motions.7  In Magwood v. Patterson the 

       5    Clay, 537 U.S. at 524‐25.  
       6  See Moshier v. United States, 402 F.3d 116, 118 (2d Cir. 2005) (“[A]n 
unappealed federal criminal judgment becomes final when the time for 
filing a direct appeal expires.”); Fed. R. App. P. 4(b)(1) (absent cross‐
appeal, criminal defendant has 14 days to appeal from “the entry of either 
the judgment or the order being appealed.”).  
       7 Once a 28 U.S.C. § 2254 petition or § 2255 motion is decided on the 
merits,  AEDPA  places  restrictions  on  the  filing  of  additional  petitions  or 
motions attacking the same conviction, i.e., second or successive petitions 
or  motions.    That  is,  unless  a  habeas  petitioner  or  movant  relies  upon  a 
new rule of constitutional law made retroactive by the Supreme Court or 




                                          6 
District Court  conditionally  granted  a 28  U.S.C.  § 2254  petition  and 
ordered  that  the  petitioner  be  released  or  re‐sentenced  by  the  state 
authorities.8    After  re‐sentencing  by  the  state  trial  court,  the 
petitioner  filed  a  second  §  2254  petition  challenging  the  new 
sentence.9   The Supreme Court held that the second petition was not 
a  second  or  “successive”  petition  within  the  meaning  of  AEDPA 
because the petitioner was challenging a new judgment.10  We have 
applied  Magwood  to  hold  that  a  § 2255  motion  challenging  an 
amended  judgment  of  conviction  of  a  federal  trial  court—entered 
after a previous § 2255 motion was granted and the prior judgment 
of  conviction  was  vacated—did  not  constitute  a  successive  §  2255 
motion  because  the  second  § 2255  motion  challenged  a  new 
judgment.11   



newly  discovered  evidence  of  actual  innocence,  “[n]o  circuit  or  district 
judge  shall  be  required  to  entertain  an  application  for  a  writ  of  habeas 
corpus to inquire into the detention of a person pursuant to a judgment of 
a court of the United States if it appears that the legality of such detention 
has  been  determined  by  a  judge  or  court  of  the  United  States  on  a  prior 
application for a writ of habeas corpus.”  28 U.S.C. § 2244(a), (b)(2); see also 
id. § 2255(h) (listing exceptions to successive restrictions).   
       8    561 U.S. 320 (2010).  
       9     Id. at 323.  
       10    Id. at 323‐24.  
       11 See Johnson v. United States, 623 F.3d 41, 44‐46 (2d Cir. 2010); 
Marmolejos v. United States, __ F.3d __, 2015 WL 3499660, at *4 (2d Cir. June 
4, 2015) (“Magwood and Johnson . . . stand for the principle that when a 
judgment is entered on account of new substantive proceedings involving 




                                         7 
       Other circuits have applied this rule in the context of AEDPA 
time limitations.  In United States v. Colvin, the Ninth Circuit vacated 
one  count  of  a  conviction  on  direct  appeal  and  remanded  with 
instructions that the District Court strike that count and reduce the 
special  assessment.12    The  defendant’s  §  2255  motion  was  filed 
within  one  year  of  that  revised  judgment  of  the  federal  trial  court, 
but more than two years after the Ninth Circuit’s order affirming in 
part and vacating in part the original judgment.  The Ninth Circuit 
held that the AEDPA clock began to run with the revised judgment, 
and the § 2255 motion was therefore timely.  The Court of Appeals 
reasoned  that  criminal  proceedings  in  a  district  court  are  not 
complete until the availability of a direct appeal is exhausted, and, in 
the case before them, a direct appeal could have been taken from the 
revised judgment.13  Similarly, in United States v. Dodson, the Fourth 
Circuit  held  that  the  AEDPA  clock  began  to  run  after  the  District 
Court  on  remand  held  a  hearing  and  re‐sentenced  the  defendant.14  
The  Dodson  panel,  however,  noted  that  a  remand  for  merely 



reconsideration of either the defendant’s guilt or his appropriate 
punishment, it is a new judgment for purposes of AEDPA.”); see also 
Urinyi v. United States, 607 F.3d 318, 321 (2d Cir. 2010) (holding, pre‐
Magwood, that where a first § 2255 motion was granted so movant could 
file a direct appeal, the second § 2255 motion was not a successive motion 
under AEDPA).  
       12    204 F.3d 1221, 1222 (9th Cir. 2000).    
       13     Id. at 1224‐26.    
       14     291 F.3d 268, 274‐76 (4th Cir. 2002).  




                                           8 
ministerial purposes would not have rendered the original judgment 
of conviction non‐final.  

      We applied a similar rule in Burwell v. United States.15  There, 
we held that where one count of conviction was vacated but the life 
sentence  remained  intact,  and  the  District  Court  was  faced  on 
remand  with  only  the  ministerial  task  of  entering  a  judgment 
without  the  vacated  count,  for  purposes  of  the  AEDPA  limitations 
period the conviction had become final with the original judgment.16    
Importantly, we distinguished between cases where a “remand was 
strictly ministerial in that it required a routine, nondiscretionary act 
by the district court that could not have been appealed on any valid 
ground,”  and  cases  where  “our  mandate  left  the  district  court  the 
authority  on  remand  to  entertain  the  new  arguments  [defendant] 
advanced.”17   

      The rule drawn from cases such as Dodson and Burwell is this: 
Where  a  conviction  is  vacated  and  the  cause  is  remanded  for 
substantive  proceedings,  the  new  judgment  is  subject  to  renewed 
collateral attack under AEDPA.  In contrast, where a trial court has 
only  the  ministerial  task  of  entering  a  new  judgment,  the  original 
judgment is the relevant judgment for habeas purposes.   




      15    467 F.3d 160 (2d Cir. 2006). 
      16    Id. at 165‐67. 
      17    Id. at 161.  




                                            9 
       Applying  that  rule  here,  the  finality  of  the  March  2013 
Order—not  that  of  the  July  2011  Decision—started  the  AEDPA 
clock.  Restitution is a serious component of criminal punishment,18  
and  calculating  the  restitution  amount  is  hardly  ministerial.  
Allowing  a  judgment  to  be  final  for  AEDPA  purposes—while  the 
restitution  amount  remains  wholly  uncertain—runs  counter  to  the 
explicit  differentiation  between  substantive  and  ministerial 
proceedings  articulated  in  these  cases.    In  the  instant  case,  the 
District  Court  was  required  to  re‐calculate  the  restitution  order—
rather  than  merely  enter  a  new  judgment—following  substantive 
communication between the parties and between the parties and the 
Court.19    Indeed,  the  District  Court  eventually  entered  the  revised 
restitution  order—which  cut  the  restitution  amount  by  over 
$30,000—only after the parties had agreed to a 25 percent discount.   

                                    II.   Finality 

       Second,  a  review  of  the  law  of  finality  in  the  context  of 
restitution orders compels the conclusion that Gonzalez’s conviction 
was  not  final  for  AEDPA  purposes  until  the  March  2013  Order.  
“Finality  is  variously  defined;  like  many  legal  terms,  its  precise 
meaning  depends  on  context.”20    For  purposes  of  a  direct  criminal 

         See Pasquantino v. United States, 544 U.S. 349, 365 (2005) (“The 
       18

purpose of awarding restitution . . . is . . .  to mete out appropriate 
criminal punishment for . . . conduct.”). 
       19     Gonzalez, 647 F.3d at 66‐67. 
       20     Clay, 537 U.S. at 527.  




                                          10 
appeal, “a federal judgment becomes final for appellate review and 
claim preclusion purposes when the district court disassociates itself 
from  the  case,  leaving  nothing  to  be  done  at  the  court  of  first 
instance save execution of the judgment.”21   

       A  criminal  judgment  containing  a  restitution  order  is  a  final 
judgment  for  the  purposes  of  a  direct  appeal.22    It  is  less  clear 
whether a criminal judgment that imposes restitution but leaves the 
amount  to  be  determined  constitutes  a  final  judgment,  even  for 
purposes  of  direct  appeal.    The  Supreme  Court,  in  Dolan  v.  United 
States,  expressly  declined  to  decide  the  question.23    However,  the 
Court  noted  that  it  “makes  sense”  to  allow  immediate  appeal  of  a 
judgment  of  conviction  that  does  not  impose  restitution;  the 
defendant  would  be  free  to  appeal  the  restitution  order  separately 
and  the  two  appeals  (if  they  are  concurrent)  can  be,  and  often  are, 
consolidated.24   




          Id.; see also Deal v. United States, 508 U.S. 129, 132 (1993) (“A 
       21

judgment of conviction includes both the adjudication of guilt and the 
sentence.”). 
         See, e.g., United States v. Certified Envtl. Serv., Inc., 753 F.3d 72, 99‐
       22

102 (2d Cir. 2014) (reviewing restitution order as part of appeal from a 
criminal judgment); see also 18 U.S.C. § 3664(o) (“A sentence that imposes 
an order of restitution is a final judgment.”).  
       23    560 U.S. 605, 618 (2010). 
       24     Id. at 617‐18. 




                                          11 
       The Supreme Court’s decision in  Corey v. United States supports 
the conclusion that while the initial judgment is sufficiently final for 
appeal,  an  appeal  could  also  be  pursued  following  entry  of  the 
restitution  order.25    Indeed,  the  Eleventh  Circuit,  in  United  States  v. 
Muzio, relied on Corey to hold that a judgment imposing a sentence 
without  setting  restitution  is  sufficiently  final  as  to  be  immediately 
appealable, but an appeal also could be taken following entry of the 
subsequent restitution order.26   

       In  essence,  Corey  and  Muzio  allow  defendants  two 
opportunities  to  appeal:  from  an  initial  sentence,  even  if  some 
aspects  of  the  sentence  are  not  final;  and  from  the  final  order 
disposing  of  the  case  in  the  district  court.    The  same  rule  should 
apply here.  Gonzalez could have filed a § 2255 motion after the July 
2011  Decision  affirming  his  conviction  and  the  non‐restitution 
aspects  of  the  sentence.    However,  he  was  also  free  to  await  the 
conclusion  of  the  criminal  proceedings—after  the  March  2013 
Order—before  deciding  whether  to  file  a  §  2255  motion  and 
deciding what claims to include in the motion. 

        

        

       25 375 U.S. 169, 174‐75 (1963) (holding that where district court 

committed defendant to custody but held off on imposing final sentence, 
defendant could have appealed from initial imposition, but the appeal 
following final order imposing full sentence was also timely). 
       26    757 F.3d 1243, 1249‐50 (11th Cir. 2014).  




                                          12 
                 III.     The Nature of Section 2255 Proceedings 

       Third,  the  nature  of  §  2255  proceedings  further  supports  the 
conclusion  that  Gonzalez’s  criminal  judgment  was  not  final  for 
§ 2255  purposes  until  the  District  Court  revised  the  restitution 
amount.    Despite  the  Government’s  argument  to  the  contrary, 
Gonzalez  could  have  challenged  the  revised  restitution  order  in  a 
§ 2255  motion.    In  Kaminski  v.  United  States,  we  held  that  a  § 2255 
motion  may  not  attack  the  non‐custodial  aspects  of  a  sentence.27  
However,  Kaminski  notes  that  “we  have  not  as  yet  foreclosed  the 
possibility  that  a  restitution  order  might  entail  a  sufficiently  severe 
restraint on liberty, not shared by the public at large, as to amount to 
a  form  of  custody.”28    Kaminski  limits  any  § 2255  challenge  to 
restitution  orders  to  circumstances  where  the  restitution  order 
amounts to a severe restraint on liberty.  While that will likely be a 
rare situation, it cannot be known whether restitution will constrain 
a defendant’s liberty until the restitution amount and terms are set.  
Accordingly,  where restitution  is  unsettled at  the  time  of the  Court 
of  Appeals  decision  to  remand,  a  defendant  may  wait  until  a  final 
restitution  order  is  entered  by  the  District  Court  (including  the 
conclusion of any direct appeal of the revised amount) before filing a 
§ 2255 motion. 

       It  bears  underscoring  that  our  ruling  that  the  AEDPA 
limitations  period  does  not  start  until  after  the  completion  of 

       27    339 F.3d 84, 87‐89 (2d Cir. 2003). 
       28     Id. at 87.    




                                          13 
substantive  proceedings  on  remand  does  not  preclude  a  movant 
from filing a § 2255 motion before a final restitution order is entered.  
Although  we  discourage  “piecemeal”  §  2255  litigation,  and  have 
expressed  a  preference  for  the  submission  of  a  single  § 2255 
motion,29 the rule against considering a § 2255 motion while a direct 
appeal is pending (an analogous situation) is not a jurisdictional bar.  
“Any  concern  over  such  a  practice  is  one  of  judicial  economy  and 
the  concern  that  the  results  on  direct  appeal  may  make  the  district 
court’s efforts on the § 2255 motion a nullity.”30  Further, the fact that 
AEDPA  discourages  the  filing  of  more  than  one  § 2255  motion 
through the restrictions placed on second or successive motions, 28 
U.S.C.  §  2255(h),  supports  the  conclusion  that  all  challenges  to  a 
conviction  and  sentence  can  also  be  brought  in  a  single  § 2255 
motion—after the final restitution order is entered.   

       If  this  were  not  the  rule,  situations  could  arise  where 
defendants  could  not  collaterally  attack  an  order  of  restitution  that 
severely restrained their liberty. For example, if Gonzalez had filed a 
§  2255  motion  attacking  only  his  conviction  and  sentence  of 
imprisonment, and then two years later, the District Court imposed 
restitution that amounted to a “severe restraint on liberty” such that 
it  could  be  challenged  in  a  § 2255  motion,  see  Kaminski,  339  F.3d  at 

          Ching v. United States, 298 F.3d 174, 179 (2d Cir. 2002) (“Courts 
       29

are not obliged to entertain needless or piecemeal litigation; nor should 
they adjudicate a motion or petition whose purpose is to vex, harass or 
delay.”).  
       30     United States v. Outen, 286 F.3d 622, 632 (2d Cir. 2002).  




                                          14 
87, he may have had no recourse beyond direct appeal (which may 
not  have  been  sufficient  if  the  restitution  order  was  tainted  by 
ineffective  assistance,  Government  misconduct,  or  other  error  that 
cannot be challenged on direct appeal).31 

                         IV.     Remaining Arguments 

        The  Government  argues  that  starting  the  AEDPA  clock  only 
when  the  revised  restitution  order  becomes  final  undermines  the 
finality  of  convictions  and  will  cause  confusion  among  litigants.  
While  the  concerns  are  noted,  they  are  not,  in  our  view,  supported 
by the reality of the process.  We have identified only 22 cases (other 

        31   Theoretically, the existence of the new restitution order may have 
saved any second § 2255 motion attacking that order from being deemed 
“successive.”    See  Johnson,  623  F.3d  at  44‐46  (second  § 2255  motion 
challenging  revised  judgment  was  not  successive).    Gonzalez  also  might 
have  had  the  option  of  filing  a  28  U.S.C.  §  2241  petition  if  his  collateral 
attack on the restitution order dealt with the execution of the order, rather 
than its imposition.  Adams v. United States, 372 F.3d 132, 135 (2d Cir. 2004) 
(“Section  2241  .  .  .  is  the  proper  means  to  challenge  the  execution  of  a 
sentence.”).  Further, dicta from Kaminski suggests that he could have used 
a  coram  nobis  petition,  under  the  terms  of  the  All  Writs  Act,  28  U.S.C.  § 
1651(a), as a collateral attack on the revised restitution order.  339 F.3d at 
89‐91.  These options—coupled with a rule that even though a potentially 
significant part of a defendant’s punishment (i.e., the restitution amount) 
is  still  unsettled,  the  conviction  is  final  and  the  habeas  clock  has  begun 
ticking—might  be  confusing  to  a  pro  se  litigant.  The  bright‐line  rule  we 
now  establish—that  the  litigant  may  wait  until  the  substantive 
proceedings  are  completed  in  the  district  court  before  collaterally 
attacking  his  conviction—better  serves  pro  se  litigants  while  adhering  to 
AEDPA’s temporal restrictions on § 2255 motions. 




                                           15 
than  the  instant  case)  dating  from  2005  until  the  present  in  which 
this  Court  has  vacated  a  restitution  order  but  left  the  conviction 
wholly  or  largely  undisturbed.32    We  decided  more  than  5,000 
criminal  appeals  over  roughly  the  same  period.33    Thus,  only  in  a 
very  small  number  of  cases  will  the  timing  of  a  §  2255  motion 
possibly be affected by a vacated restitution order. 




        32  See  United  States  v.  Lundquist,  731  F.3d  124  (2d  Cir.  2013)  vacated 
134  S.  Ct.  1940  (2014)  (mem.);  United  States  v.  Vilar,  729  F.3d  62  (2d  Cir. 
2013); United States v. Desnoyers, 708 F.3d 378 (2d Cir. 2013); United States v. 
Lacey, 699 F.3d 710 (2d Cir. 2012); United States v. Archer, 671 F.3d 149 (2d 
Cir. 2011); United States v. Bengis, 631 F.3d 33 (2d Cir. 2011); United States v. 
Leonard, 529 F.3d 83 (2d Cir. 2008); United States v. Klein, 476 F.3d 111 (2d 
Cir. 2007); United States v. Reifler, 446 F.3d 65 (2d Cir. 2006); see also United 
States v. Monfort, __F. App’x __, 2015 WL 1294926 (2d Cir. March 24, 2015); 
United  States  v.  Clark,  593  F.  App’x  53  (2d  Cir.  2014);  United  States  v. 
Lochard, 555 F. App’x 94 (2d Cir. 2014); United States v. Wee, 513 F. App’x 
28  (2d  Cir.  2013);  United  States  v.  Schwamborn,  467  F.  App’x  35  (2d  Cir. 
2012); United States v. Archer, 432 F. App’x 43 (2d Cir. 2011); United States v. 
Drayer, 364 F. App’x 716 (2d Cir. 2010); United States v. Mammedov, 304 F. 
App’x 922 (2d Cir. 2008); United States v. Rammelkamp, 270 F. App’x 35 (2d 
Cir.  2008);  United  States  v.  Rodriguez,  260  F.  App’x  414  (2d  Cir.  2008); 
United  States  v.  McIntyre,  207  F.  App’x  71  (2d  Cir.  2006);  United  States  v. 
Lisa, 152 F. App’x 85 (2d Cir. 2005); United States v. Fleischer, 120 F. App’x 
865 (2d Cir. 2005). 
         This number  is taken  from  the Administrative Office  of  the  U.S. 
        33

Courts, which issues yearly reports on judicial caseloads.  The reports are 
available     on      the       U.S.      Courts      web       site        at 
http://www.uscourts.gov/statistics‐reports/analysis‐reports/federal‐court‐
management‐statistics. 




                                           16 
       The  Government  draws  to  our  attention  a  single  example  of 
post‐vacatur  restitution  proceedings  dragging  on  for  a  number  of 
years.34    However,  the  Mandatory  Victims  Restitution  Act  (the 
statute  regulating  the  imposition  of  restitution)  provides  that 
restitution  proceedings  should  take  place  within  90  days  of  the 
judgment.35  The vast majority of the time, then, restitution will have 
been decided before a direct appeal is concluded.  It should thus be 
the  rare  circumstance  where  the  restitution  proceedings  outlive  the 
appeal.   

                                  CONCLUSION 

       To  summarize:  We  hold  that  (1)  a  conviction  is  not  final  for 
AEDPA purposes as long as substantive restitution proceedings are 
ongoing;  (2)  where  this  Court  vacates  a  restitution  order  and 
remands  for  further  proceedings  to  recalculate  the  restitution 
amount, the AEDPA clock does not start to run until the restitution 
order becomes final; and (3) a litigant may wait—but is not required 
to  wait—until  the  substantive  proceedings  are  completed  before 
collaterally attacking his conviction. 




       34 Appellee’s Br. at 20 (citing United States v. Catoggio, 698 F.3d 64 
(2d Cir. 2012), where restitution was initially imposed in 2001, vacated, 
and the appeal from the revised restitution order was not decided until 
2012).  
       35    18 U.S.C. § 3664(d)(5).  




                                         17 
      For  the  reasons  set  forth  above,  we  VACATE  the  District 
Court’s May 19, 2014, order and REMAND for further proceedings 
consistent with this opinion. 




                                 18